COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Senior Judge Cole
Argued at Richmond, Virginia

LLOYD JORDAN BYERS, JR.

v.         Record No. 0064-95-2         MEMORANDUM OPINION * BY
                                      JUDGE ROSEMARIE ANNUNZIATA
COMMONWEALTH OF VIRGINIA                   JANUARY 30, 1996


            FROM THE CIRCUIT COURT OF POWHATAN COUNTY
                     Thomas V. Warren, Judge

          Michael J. Brickhill, for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Following a bench trial, the appellant, Lloyd J. Byers, Jr.

("Byers"), was convicted of operating a motor vehicle after

having been declared an habitual offender.   The court sentenced

Byers to six months in jail, suspending all but sixty days, and a

$100.00 fine.   On appeal, Byers contends that the police violated

his Fourth Amendment rights by detaining and questioning him as a

passenger in a motor vehicle stopped for speeding.   Finding no

error, we affirm Byers' conviction.

     On the morning of May 27, 1994, Captain Vernon Poe ("Poe")

and Detective Gregory Neal ("Neal") of the Powhatan County

Sheriff's Department were conducting narcotics surveillance on

the high school parking lot.   The officers were watching for

school-age children involved in illegal activity.    The officers
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
noticed a car with Georgia plates parked across the street at a

car wash.   Byers appeared to be working under the car's hood,

while a woman sat inside the car.   The officers had not seen any

school children around the car, but the out-of-state vehicle

seemed unusual to them.

     Shortly thereafter, the car rapidly left the car wash.      The

officers decided to follow the car, intending to ascertain its

owner.   Neal testified that he saw Byers driving.
     The officers lost sight of the car for a minute or so, but

Poe soon spotted it, paced it at sixty-five miles per hour in a

fifty-five mile per hour zone, and stopped the driver for

speeding.   Poe identified the driver as the woman who had been

with Byers at the car wash.   Poe confined his investigation to

the woman and the car.

     Neal approached Byers and asked to see his license.    Since

Byers was then in the passenger seat, Neal suspected that he had

been driving without a license.   Byers complied, and Neal ran a

license check which determined that Byers was an habitual

offender in Virginia.    Neal arrested Byers and advised him of his

Miranda rights.   Byers signed a waiver and told Neal that his

girlfriend's car had been acting up and that he only drove it a

short distance to see if it was running properly.

     Byers objected to the evidence obtained from the stop,

arguing that the stop was invalid under the Fourth Amendment and

that the police were not justified in interrogating the car's




                                - 2 -
passenger.   However, the court concluded that Poe executed a

valid stop and that Neal was justified in questioning Byers

because of the apparent seat switch.

     On appeal, Byers concedes that the stop of the vehicle in

which he was a passenger was lawful.   However, he argues that

Neal's questioning of him was an unlawful seizure, the evidence

from which should have been suppressed.   The Commonwealth argues

that the seizure was legitimate since Neal had reasonable

suspicion to believe that Byers had violated the law.
     An officer needs only an "articulable and reasonable

suspicion that [the] motorist is unlicensed . . . or an occupant

is otherwise subject to seizure for [a] violation of [the] law."

 Brown v. Commonwealth, 17 Va. App. 694, 697-98, 440 S.E.2d 619,

621 (1994) (quoting Delaware v. Prouse, 440 U.S. 648, 663 (1979),

and citing Terry v. Ohio, 392 U.S. 1 (1968)).   In determining

whether Neal had a reasonable suspicion that Byers was unlicensed

or otherwise violating the law, this Court looks at the totality

of the circumstances, viewing the "facts objectively through the

eyes of a reasonable police officer with the knowledge, training,

and experience of the investigating officer."   Murphy v.

Commonwealth, 9 Va. App. 139, 144, 384 S.E.2d 125, 128 (1989).

We must take "into account that `trained law enforcement officers

may be able to perceive and articulate meaning in given conduct

which would be wholly innocent to the untrained observer.'"

Brown, 17 Va. App. at 698, 440 S.E.2d at 621 (quoting Castaneda




                               - 3 -
v. Commonwealth, 7 Va. App. 574, 580, 376 S.E.2d 82, 85 (1989)

(en banc)).

     Although Neal did not actually see Byers switch from the

driver's seat to the passenger's seat, he knew the switch had

occurred and articulated this observation as the basis for his

suspicion, stating "I knew that he had been driving and now that

he wasn't driving, I suspected him not to have a license."   We

conclude that Neal had reasonable suspicion to warrant the

seizure and that Byers was lawfully detained and questioned about

his driver's license.
     Accordingly, Byers' conviction is affirmed.

                                                        Affirmed.




                              - 4 -